Title: To Thomas Jefferson from Edmund Cooke, 12 May 1807
From: Cooke, Edmund
To: Jefferson, Thomas


                        
                            D Sir:
                            
                            Louisa May 12th 1807
                        
                        Perpmit a person well acquainted with your character but unacquainted with your person to make a request to
                            your exelency, your petioner is a fine young man In Great want of Some money if you Could furnish me with five Hundred
                            dollars you would do me the greatest favour imaganably and I Suppose you would hardly miss that sum Small to you but large
                            to me and I would return the money at the end of twelve months. if you do not think proper to lend me the money or if you
                            do so Send me a letter at any Rate inclose the money in Bank notes in the Letter and Send it to pottiswell post office in Louisa Virginia. 
                  Yours with great respect
                        
                            Edmund Nelson Cooke.
                        
                    